DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 11/18/2021 have been fully considered but they are not persuasive. 

On page 8, Applicant argues that Christensen does not disclose “initializing, for the elementary interval…at least one data structure that indicates valid regions within the elementary interval based on sample locations corresponding with overlapping elementary intervals in a set of stratifications” and “generating…a sample in a valid region of the elementary interval utilizing the at least one data structure to identify the valid region prior to generating the sample”.

In response: Christensen as explained “initializing, for the elementary interval…at least one data structure that indicates valid regions within the elementary interval based on sample locations corresponding with overlapping elementary intervals in a set of stratifications” on page 30, para. [0001], note that the only difference from the algorithm for simple pmj is that after we select a 2D cell to place a sample in, we generate a few candidate points(in empty 1D strips) within that 2D cell and pick the one with the largest distance to the nearest previous points. Table 1  shows the average and minimum 2D nearest-neighbor distance  between  25  and  500  sample  points  for  various  progressive sequences. Also note in AAPA, also taken from Chrsitensen, para. [0004], that samples in a sequence are generated utilizing a random search of points within a square interval to generate candidates that satisfy constraints from a set of overlapping stratifications. In addition to that, it would have been obvious for Chrsitensen to disclose “generating…a sample in a valid region of the elementary interval utilizing the at least one data structure to identify the valid region prior to generating the sample” in para. page 30, section 10.2.1. Two classes, para. [0001], note that Pj,  pmj,  and  pmj02  samples  can  be  divided  on  the  fly  into two classes during sample generation. When we generate 3 new samples based on a previous sample (as described in Sections 4 –6), the first new sample (the one in the diagonally opposite subquadrant) is assigned the same class as the previous sample; the other two samples are assigned the other class. Therefore, it would have been obvious for Christensen to teach the argument stated above.

Claim Objections
Claim 2 is objected to because of the following informalities: in line 4, “a set of stratifications” should be changed to “the set of stratifications”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11, 17-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (NPL, “Progressive Multi-Jittered Sample Sequences”, hereinafter “Christensen”, see IDS).

(1) regarding claim 1:
As shown in fig. 1, Christensen disclosed a computer-implemented method for generating stratified two-dimensional samples (abs. note that introduction of three new families of stochastic algorithms to generate progressive 2D sample point sequences is disclosed), comprising: 
selecting an elementary interval associated with a stratification of a two-dimensional space (page, 22, para. [0004], note that the samples are stratiﬁed in 2D squares only, in 2D squares and 1D rows and columns, or in all 2D elementary intervals); 
initializing, for the elementary interval in a memory associated with a processor, at least one data structure that indicates valid regions within the elementary interval based on sample locations corresponding with overlapping elementary intervals in a set of stratifications (page 22, section 2.1, para. [0002], note that Figure 3 shows 500 sample points from a regular grid, jittered, multi-jittered and Kensler’s correlated multi-jittered sets. A regular grid has excellent distance between sample points (at least for square or nearly-square sample counts), but entire columns and rows of sample points are aligned and project onto the same points on the x and y axes. Also note as explained on page 27, figs. 13 &14, section 7.1, Hence the curves for Owen-scrambled Sobol’,pj, pmj, and pmj02 all overlap. Also note in AAPA para. [0004], note that samples in a sequence are generated utilizing a random search of points within a square interval to generate candidates that satisfy constraints from a set of overlapping stratifications).
Christensen disclosed most of the subject matter as described as above except for specifically teaching generating, by the processor, a sample in a valid region of the elementary interval utilizing the at least one data structure to identify the valid region prior to generating the sample.
However, Christensen disclosed generating, by the processor, a sample in a valid region of the elementary interval utilizing the at least one data structure to identify the valid region prior to generating the sample (page 30, section 10.2.1. Two classes, para. [0001], note that Pj,  pmj,  and  pmj02  samples  can  be  divided  on  the  fly  into two classes during sample generation. When we generate 3 new samples based on a previous sample (as described in Sections 4 –6), the first new sample (the one in the diagonally opposite subquadrant) is assigned the same class as the previous sample; the other two samples are assigned the other class).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to generate, by the processor, a sample in a valid region of the elementary interval utilizing the at least one data structure to identify the valid region prior to generating the sample. The suggestion/motivation for doing so would have been in order to efficiently improve of the pmj and pmj02 samples, and optimization of the sample generation time (page 32, section 12. Conclusion and future work). Therefore, it would have been obvious for Christensen to obtain the invention as specified in claim 1.

(2) regarding claim 7:
Christensen further disclosed the method of claim 1, further comprising: updating occupancy information in the at least one data structure (page 6, para. [0007], note that the algorithm for generating pmj02 sequences is very similar to the algorithm for pmj sequences in the previous section, but once a candidate sample has been generated we check whether it falls into any 2D elementary interval that is already occupied by a sample); and 
repeating the selecting, initializing, and generating for a different elementary interval associated with the stratification (page 6, para. [0007], note that a new candidate sample is stochastically generated and tested; we keep generating new candidates until one is found that is not in any previously occupied 2D elementary interval. This ensures that all power-of-two preﬁxes of the sequence are (0,m,2) nets and the full sequence is a (0,2) sequence).

(3) regarding claim 8:
Christensen further disclosed the method of claim 7, wherein a total number of samples to generate is a power of four and the stratification corresponds with elementary intervals having equal extents in both a first dimension and a second dimension of the two-dimensional space (fig. 9, page 5, para. [0005], note that each sample sequence with 1, 4, 16, 64, . . . samples is stratiﬁed (jittered) as if we had simply generated that number of stratiﬁed samples, and sample sequences in-between are balanced as well: the number of samples in one quadrant of the unit square is at most 1 off from the number of samples in any other quadrant).

(4) regarding claim 21:
Christensen further disclosed the method of claim 1, wherein: the two-dimensional space is associated with the set of stratifications, and that all stratifications in the set of stratifications divide the two-dimensional space into an equal number of equally sized areas (fig. 10, page 25, section 4. Progressive jittered sequences, para. [0002], note that the 2D strata (cells) are iteratively subdivided and new samples are placed in a diagonally alternating order).

The proposed rejection of Christensen, as explained in claims 1, 7-8 and 21 renders obvious the steps of the system claims 11, 17-18, 22 and non-transitory computer-readable medium claims 19 and 23 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1, 7-8 and 21 are equally applicable to claims 11, 17-18, 19, 22-23.

Claims 9-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Lum et al. (US Publication Number 2015/0070381 A1, hereinafter “Lum”).

(1) regarding claims 9 & 13:
Christensen disclosed most of the subject matter as described as above except for specifically teaching storing a set of samples generated for the two-dimensional space in a memory associated with a parallel processing unit; and executing at least one instruction in the parallel processing unit that accesses the set of samples in the memory associated with the parallel processing unit.
However, Lum disclosed storing a set of samples generated for the two-dimensional space in a memory associated with a parallel processing unit (para. [0025], note that geometric surface parameters corresponding to a first attribute at the programmed sample location within a first pixel of a surface are stored in a memory); and executing at least one instruction in the parallel processing unit that accesses the set of samples in the memory associated with the parallel processing unit (para. [0028], note that the PPU 200 is configured to execute a plurality of threads concurrently in two or more streaming multi-processors (SMs) 250. A thread (i.e., a thread of execution) is an instantiation of a set of instructions executing within a particular SM 250).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose storing a set of samples generated for the two-dimensional space in a memory associated with a parallel processing unit; and executing at least one instruction in the parallel processing unit that accesses the set of samples in the memory associated with the parallel processing unit. The suggestion/motivation for doing so would have been in order to efficiently execute a plurality of threads concurrently in two or more streaming multi-processors (para. [0028]). Therefore, it would have been obvious to combine Christensen with Lum to obtain the invention as specified in claims 9 & 13.

(2) regarding claim 10:
Christensen further disclosed the method of claim 9, wherein the at least one instruction is included in an algorithm for performing a transport and lighting simulation associated with ray-traced rendering (page 9, para. [0001], note that Figure 20 shows the same two teapots and ground plane, but now illuminated by a square area light source creating soft shadows and interesting penumbra regions. The light source is sampled with shadow rays shot from the surface point at the center of each pixel. Also see page 8., in real production renderers, texture lookups at ray hit points are always ﬁltered. This turns discrete texel colors into continuous functions).

(3) regarding claim 12:
Christensen disclosed most of the subject matter as described as above except for specifically teaching wherein the processor comprises a central processing unit.
However, Lum disclosed wherein the processor comprises a central processing unit (para. [0031], note that the CPU writes the command stream to the buffer and then transmits a pointer to the start of the command stream to the PPU 200).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the processor comprises a central processing unit. The suggestion/motivation for doing so would have been in order to efficiently execute a plurality of threads concurrently in two or more streaming multi-processors (para. [0028]). Therefore, it would have been obvious to combine Christensen with Lum to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claims 2-6, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts made of record do not teach “wherein the at least one data structure includes a first binary tree for a first dimension and a second binary tree for a second dimension, wherein each node in the binary tree represents an overlapping elementary interval in a different stratification in a set of stratifications related to the two-dimensional space, wherein generating the sample comprises: traversing each of the first binary tree and the second binary tree to generate corresponding arrays of valid offsets; and selecting an entry from each corresponding array of valid offsets to identify the valid region”, as claimed in claims 2-3, 14-15 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shields et al. (NPL, “Refined Stratified Sampling for Efficient Monte Carlo based uncertainty quantification”, 2015) disclosed A general adaptive approach rooted in stratified sampling (SS) is proposed for sample-based uncertainty quantification (UQ). To motivate its use in this context the space-filling, orthogonality, and projective properties of SS are compared with simple random sampling and Latin hypercube sampling (LHS). SS is demonstrated to
provide attractive properties for certain classes of problems.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILINA K DEMETER/Primary Examiner, Art Unit 2674